Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 30, 2015                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  150975-6 & (15)(16)(17)                                                                                  Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 150975-6
                                                                   COA: 324580, 324581
                                                                   Isabella CC: 2012-002371-FH
  TROY CHAN OLRICH,                                                             2012-002372-FH
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED. The
  application for leave to appeal the December 19, 2014 orders of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court. The application is denied without prejudice to the
  defendant pursuing, through a motion for relief from judgment under MCR subchapter
  6.500, his challenge to the circuit court’s imposition of consecutive sentences for his
  pleas, which he failed to timely raise with the circuit court. See MCR 6.429(B)(3). The
  motion for peremptory reversal and the motion for appeal bond are DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 30, 2015
         a0929
                                                                              Clerk